Exhibit 10.5
 
DOMINOVAS ENERGY CORPORATION
 
COMPENSATION COMMITTEE CHARTER
 
Adopted 07-03-2015
 
Role and Purpose
 
The purpose of the Compensation Committee of the board of directors of Dominovas
Energy Corporation, (the "Company") is to assist the board of directors in
discharging its responsibilities relating to the compensation of the Company’s
executive officers.
 
Composition
 
Members of the Compensation Committee shall be elected annually by the full
board and shall hold office until the earlier of:
 
1.  
The election of their respective successors;

 
2.  
The end of their service as a director of the Company (whether through
resignation, removal, expiration of term, or death); or

 
3.  
Their resignation from the Committee.

 
The chairperson of the Committee may be selected by the majority of the board of
directors; or, if it does not do so, the Committee members may elect a
chairperson by vote of a majority of the full Committee.
 
The Compensation Committee shall be composed entirely of independent directors.
The membership of the Committee shall consist of at least three directors, each
of whom shall satisfy the independence requirements of the Securities Exchange
Commission. The selection of the members of the Committee shall be made in
accordance with Section 162(m) of the Internal Revenue Code (or any successor to
Section 162(m) as is in effect from time to time), and income tax regulations
promulgated, thereunder, as is in effect from time to time; and Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (or any successor to Rule
16b-3 as is in effect from time to time).
 
The foregoing notwithstanding, no action of the Committee shall be void or
deemed to be without authority solely because of a failure of any member to meet
the qualification requirements of this paragraph.
 
The Committee may form and delegate authority to subcommittees when appropriate.
 
Duties and Responsibilities
 
The Compensation Committee's duties and responsibilities shall be to:
 
 

1 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 

v  
Review and approve corporate goals and objectives relevant to the compensation
of the Chief Executive Officer, evaluate the performance of the Chief Executive
Officer in light of those goals and objectives; and set the compensation level
of the Chief Executive Officer, based on this evaluation and other factors
considered by the Committee. In determining the incentive components of Chief
Executive Officer’s compensation, the Committee may consider a number of
factors, including, but not limited to, the Company's performance relative to
shareholder return, the value of similar incentive awards to chief executive
officers at comparable companies and the awards given to the Chief Executive
Officer in past years.

 
v  
Review and approve the annual base salaries and incentive compensation of
executive officers and of other officers selected at the discretion of the
Committee from time to time, including: (1) all incentive awards and
compensation, including both cash-based and equity-based awards and
compensation; (2) any employment agreements and severance arrangements; (3) any
change-in-control agreements and change-in-control provisions affecting any
elements of compensation and benefits; and, (4) any special or supplemental
compensation and benefits for the executive officers and persons who formerly
served as executive officers, including supplemental retirement benefits and the
perquisites provided to them during and after employment.

 
v  
Make recommendations to the board of directors for the adoption or modification
of equity-based and incentive compensation plans needing approval by the board
of directors or shareholders.

 
v  
Review and discuss with management the Company's disclosure to be made in the
Compensation Discussion and Analysis and determine whether or not to recommend
to the board of directors that the Compensation Discussion and Analysis be
included in the Company's proxy statement, and produce an annual report setting
forth such recommendation to be published in the Company’s proxy statement or
such other report, as may be required in compliance with then currently
applicable Securities and Exchange Commission rules and regulations and relevant
listing authority.

 
v  
If a compensation consultant assists in the evaluation of director, Chief
Executive Officer or executive officer compensation, the Committee shall have
sole authority to retain or terminate the consulting firm, including sole
authority to approve the firm’s fees and other retention terms.

 
v  
Report to the board of directors, by means of written or oral reports,
submission of minutes of Committee meetings or otherwise, from time to time or
whenever it shall be called upon to do so.

 
v  
Review this Charter annually for possible revision.

 
 

2 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 
 
Resources
 
The Committee shall have the authority to retain, at the Company’s expense,
outside legal, accounting, or other advisors, including compensation
consultants, as it determines necessary to carry out its duties, taking into
consideration independence and such other factors as the Committee considers
appropriate or as may be required by applicable law, rule or listing authority;
and shall have authority to approve such advisors’ fees and other retention
terms.
 
Interpretations and Determinations
 
The Committee shall have the power and authority to interpret this Charter and
make any determinations as to whether any act taken has been taken in compliance
with the terms, hereof.
 
Evaluation
 
The Committee shall conduct an annual performance evaluation of the Committee.
 
Disclosure
 
This Charter shall be made available on the Company’s website.
 
 

3 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 
